Citation Nr: 1618957	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dextroscoliosis of the thoracic spine. 

2.  Entitlement to an initial rating in excess of 10 percent for a left trapezoid muscle strain and degenerative arthritis of the left shoulder joint. 

3.  Entitlement to an initial compensable rating for a right wrist sprain.

4.  Entitlement to an initial compensable rating for costochondritis. 

5.  Entitlement to an initial compensable rating for a deviated nasal septum. 

6.  Entitlement to an initial compensable rating for allergic rhinitis. 

7.  Entitlement to an initial compensable rating for eczema.  

8.  Entitlement to service connection for a kidney disability, to include renal insufficiency and renal calculi. 

9.  Entitlement to service connection for a left wrist sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2004 to November 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.


The issues of entitlement to an initial compensable rating for eczema and entitlement to service connection for a kidney disability and left wrist sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracic spine disability manifests degenerative changes with forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, no muscle spasm, a normal gait and mild dextroscoliosis without incapacitating episodes requiring bed rest prescribed by a physician and no neurological impairment.  

2.  The Veteran's left trapezoid muscle strain and degenerative arthritis manifests painful motion of the left shoulder that most nearly approximates motion limited to shoulder level without ankylosis, impairment of the clavicle, recurrent dislocations, or muscle injury of the left upper extremity.

3.  The Veteran's right wrist sprain manifests pain and limitation of motion without ankylosis. 

4.  The Veteran's costochondritis manifests subjective reports of bilateral rib tenderness and stiffness without objective evidence of functional impairment, active disease, or other abnormality.

5.  The Veteran's nasal septum is deviated on the left without 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

6.  The Veteran's allergic rhinitis manifests difficulty breathing through the nose and episodes of purulent discharge; there are no nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for dextroscoliosis of the thoracic spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for an initial rating of 20 percent, but not higher, for a left trapezoid muscle strain and degenerative arthritis are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5003, 5200-5203, 5301.

3.  The criteria for an initial rating in excess of 10 percent for a right wrist sprain are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5214, 5215. 

4.  The criteria for an initial compensable rating for costochondritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, Diagnostic Code 5321. 

5.  The criteria for an initial compensable rating for a deviated nasal septum are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6502.

6.  The criteria for an initial compensable rating for allergic rhinitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In applying regulations that rate disabilities based on range of motion, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  


Thoracic Spine Disability

Service connection for dextroscoliosis of the thoracic spine was awarded in the April 2012 rating decision on appeal.  An initial 10 percent evaluation was assigned effective November 27, 2011.  The Veteran contends that an increased initial rating is warranted as his disability is productive of constant mid back pain and tightness resulting in functional impairment. 

The Veteran's thoracic spine disability is rated by analogy under Diagnostic Code 5237 for lumbosacral or cervical strain and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  As a preliminary matter, the Board observes that the Veteran has also been diagnosed with nonservice-connected degenerative changes of the thoracic spine in addition to service-connected dextroscoliosis.  The claims file does not contain medical evidence separating the effects of the service-connected disability from the nonservice-connected arthritis and the Board will consider all the Veteran's thoracic spine symptomatology when determining the appropriate disability evaluation.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
After review of the evidence, the Board finds that a rating in excess of 10 percent for dextroscoliosis of the thoracic spine is not warranted.  With respect to limitation of motion, the Veteran's thoracolumbar spine movement was most limited during a March 2014 VA examination.  At that time, flexion was limited to 70 degrees and the combined range of motion of the spine was to 205 degrees.  These findings are consistent with the current 10 percent evaluation.  VA examinations and treatment records dated throughout the claims period also document that the Veteran manifests mid back tenderness upon palpation without objective evidence of muscle spasm, guarding, or ankylosis.  An increased 20 percent evaluation is provided for scoliosis; however, the scoliosis must be the result of muscle spasm or guarding severe enough to cause abnormal spinal contour.  In this case, the Veteran does not experience muscle spasms or guarding.  The Veteran's thoracic scoliosis was also characterized as "mild" following a July 2013 X-ray and "subtle" by the February 2016 VA examiner.  Furthermore, the March 2011 in-service X-ray that first identified the condition noted only a 5 degree mild dextroscoliosis of the thoracic spine.  In short, the Veteran service-connected disability is a mild structural deficit with limitation of motion that does not most nearly approximate the criteria for an increased rating.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, but notes that the range of motion values reported by the July 2011, July 2013, and March 2014 VA examiners consider the Veteran's complaints of pain at the endpoints of testing.  Although the February 2016 VA examiner did not record the point at which the Veteran experienced pain during motion testing, the examiner essentially found that there were no objective indicators of such pain.  The Veteran exhibited full range of motion of the thoracolumbar spine and the subjective pain reported by the Veteran was characterized as "minimal."  The examiner also found that there was no objective evidence of pain during motion such as muscle rigidity or spasm.  The functional loss and impairment identified by all the VA examiners is consistent with the level of impairment reported by the Veteran.  He testified during the February 2016 hearing that he experienced mid back tightness and decreased motion that limited his ability to sit, stand, and lift heavy objects.  The VA examiners identified similar limitations and found the Veteran is capable of performing his activities of daily living and only experiences impairment when lifting heavy objects or sitting or standing for prolonged periods of time.  With consideration of all functional factors, including the mild degree of scoliosis and the Veteran's range of motion, it is clear that his spine disability has not most nearly approximated the criteria associated with an increased rating under the general rating formula.  

The Veteran does not have degenerative disc disease of the thoracic spine and there is no evidence of intervertebral disc syndrome.  However, for the sake of completeness, the Board will consider whether an increased rating is warranted under the criteria for criteria pertaining to intervertebral disc syndrome.  Under Diagnostic Code 5243, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least once a week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the medical and lay evidence does not establish that the Veteran has been prescribed any periods of bedrest by a physician.  Treatment records from the Veteran's VA physicians do not document any prescribed bedrest.  He also denied requiring bedrest or missing work due to his mid back condition during the July 2011 VA contract examination and March 2014 VA examination.  Although the Veteran testified in February 2016 that he had to stay in bed approximately one day a month due to mid back tightness, there is no indication in his VA treatment records that he sought treatment for back pain during these episodes or has been prescribed bedrest by a healthcare provider.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA at any time during the claims period.  An increased rating under the formula for rating intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating is warranted for any neurological impairment associated with the service-connected thoracic spine condition in accordance with Note 1 following the general formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, 5235-5243.  The Veteran has never reported experiencing any weakness, radiating pain from his mid back, or similar indication of neurological impairment.  Neurological examination of the spine was also consistently normal throughout the entire claims period.  Thus, a separate rating is not warranted for any neurological manifestation of the service-connected dextroscoliosis. 

In sum, the Board finds that the Veteran's service-connected thoracic spine disability is contemplated by the currently assigned initial 10 percent rating.  There is no schedular basis for granting a higher rating and while the Board has considered the doctrine of reasonable doubt, it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Left Shoulder Strain

Service connection for a left trapezoid muscle strain and degenerative arthritis was granted in the April 2012 rating decision on appeal.  An initial 10 percent evaluation was assigned effective November 27, 2011 based on the Veteran's painful limited motion.  The Veteran contends that an increased rating is warranted as his left shoulder disability impairs his ability to work overhead, and lift and push objects.  

The left shoulder disability is currently rated as 10 percent disabling under Diagnostic Code 5003 for degenerative arthritis.  This diagnostic code provides for rating the disability as degenerative arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

A minimum rating of 20 percent is available under Diagnostic Code 5201.  The Veteran's left shoulder is currently rated as 10 percent disabling under Diagnostic Code 5003 (as noted above).  Under this diagnostic code, when there is noncompensable limitation of motion of the specific joint involved, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board finds that an increased 20 percent evaluation is warranted under Diagnostic Code 5201 as the Veteran's ability to move his left arm most nearly approximates motion restricted at the shoulder level.  The Veteran manifested some limitation of motion of the left shoulder upon VA examinations performed in July 2011 and July 2013 with motion most limited at the July 2011 VA contract examination.  At that time, he demonstrated flexion to 141 degrees, abduction to 126 degrees, external rotation to 75 degrees, and internal rotation to 78 degrees.  Although these findings are consistent with limitation of motion that is not compensable under Diagnostic Code 5201, the Veteran testified in February 2016 that he was prevented from performing overhead work due to left shoulder pain.  He also reports that he experiences flare-ups with increased physical activity, including working above the shoulder level, and manifests weakness and a loss of strength.  With consideration of all pertinent functional factors, the Board finds that a 20 percent initial rating is appropriate for the Veteran's left shoulder strain and arthritis based on motion limited at the shoulder level.  38 C.F.R. §§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether a rating in excess of 20 percent is appropriate, but finds that the Veteran's limitation of shoulder motion does not most nearly approximate 25 degrees from the side.  As noted above, forward flexion was consistently 141 degrees or better during the claims period and the July 2011 and July 2013 VA examiners both found that there was no additional loss of motion following repetitive range of motion testing.  The Veteran's lay reports that he experiences difficulty working above his head and pain with motion are contemplated by the current 20 percent evaluation   The objective medical evidence establishes that he does not manifest ankylosis of the shoulder, or any impairment of the clavicle, scapula, or humerus.  The Board therefore finds that an initial 20 percent evaluation, but not higher, is warranted for the left shoulder disability based on limitation of motion.

The Board has considered whether a separate or higher rating is warranted for other manifestations of the service-connected shoulder disability.  The Veteran's service-connected condition includes a left trapezoid muscle strain, and the criteria pertaining to muscle injuries are potentially applicable.  A separate rating is appropriate for symptoms associated with a muscle injury that are separate and distinct from the criteria contemplated by Diagnostic Code 5201 and the other criteria for rating orthopedic impairment of the shoulder and arm.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that separate ratings may be assigned for different manifestations due to a single injury).  In this case, the Board finds that a separate rating is not warranted for a muscle injury from the service-connected shoulder disability.  The July 2011 VA contract examiner identified involvement of muscle group I in this case-controlling the upward rotation of the scapula, elevation of the arm above the shoulder, and extrinsic muscles of the shoulder girdle.  38 C.F.R. § 4.73, Diagnostic Code 5301.  Physical examination of the left shoulder and arm in July 2011 demonstrated no loss of the deep fascia, no loss of muscle substance, no impairment to muscle tone, no muscle wound, and full strength of the left upper extremity.  The Veteran's left shoulder also manifested full strength upon VA examination in July 2013.  The Veteran has not provided any lay evidence of muscle dysfunction or complained of symptoms that are separate and distinct from those associated with the musculoskeletal rating assigned above.  His complaints of painful motion, functional impairment, and limits to overhead work are all contemplated by the increased 20 percent evaluation awarded under Diagnostic Code 5201.  The Board therefore finds that a separate or increased rating is not appropriate under the criteria for rating muscle injuries.

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against an increased rating at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Wrist Sprain

Service connection for a right wrist sprain was granted in the April 2012 rating decision on appeal.  An initial 10 percent evaluation was granted effective November 27, 2011.  The Veteran contends that an increased initial rating is warranted as he experiences pain and functional limitations due to the right wrist condition, to include difficulty typing and lifting, that are more severe than contemplated by the current 10 percent evaluation.  

The Veteran's right wrist sprain is currently rated as 10 percent disabling under Diagnostic Code 5215 for limitation of motion of the wrist.  This diagnostic code provides for maximum 10 percent ratings for limited palmar flexion and limited dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran is already in receipt of a 10 percent rating for limitation of motion due to his right wrist sprain and a higher initial evaluation is therefore not possible under Diagnostic Code 5215.  

A higher rating is possible under Diagnostic Code 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's right wrist is not ankylosed.  VA examiners who physically examined the Veteran's wrist in July 2011, July 2013, and February 2016 concluded that the Veteran did not have ankylosis.  Range of motion was consistently reduced upon examination and VA examiners found that the Veteran experienced functional impairment to typing and lifting.  However, even with consideration of all relevant functional factors, it is clear that the Veteran has retained useful motion of his right wrist throughout the claims period.  Additionally, as the Veteran is already in receipt of the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Thus, the assignment of an increased rating for the service-connected right wrist sprain based on ankylosis under Diagnostic Code 5214 is not appropriate and the claim for a higher initial rating is denied.  


Costochondritis

Service connection for costochondritis was granted in the April 2012 rating decision on appeal with an initial noncompensable evaluation assigned.  The Veteran contends that an initial compensable rating is warranted as he experiences tenderness and stiffness in the bilateral rib area.  The disability is currently rated by analogy under Diagnostic Code 5321 for injuries to muscle group XXI, involving the thoracic muscle group and the muscles of respiration.  Under this diagnostic code, a noncompensable rating is assigned for slight functional loss.  A 10 percent rating is assigned for moderate functional loss.  The highest rating of 20 percent is assigned for severe or moderately severe functional loss.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

The Board finds that an initial compensable rating is not appropriate for the Veteran's service-connected costochondritis.  The only medical findings of the condition date from May 2011, during active service, when the Veteran was seen for complaints of bilateral chest pain after heavy lifting.  At that time, he manifested pain with palpation along the bilateral mid-axillary lines and was diagnosed with costochondritis.  Since that time, the claims file does not document any objective indications of costochondritis, to include during the July 2011 and July 2013 VA examinations.  The July 2011 VA examination report reflects a normal examination of the bilateral ribs, normal rib X-ray, and no active manifestations of costochondritis.  Similarly, costochondritis was not found on examination by the July 2013 VA examiner.  The Veteran testified in January 2016 that he experiences bilateral tenderness and stiffness of the ribs that affects his ability to move.  However, the Board finds that these symptoms are contemplated by the current rating under Diagnostic Code 5321 which provides a noncompensable evaluation for a slight muscle injury to muscle group XXI.  The service-connected costochondritis is only productive of subjective complaints without any identified functional impairment or objective manifestations.   The Veteran may experience rib pain, but pain alone does not constitute functional loss under the VA regulations. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran may experience pain in his ribs, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.  Accordingly, an initial compensable rating of the Veteran's costochondritis is not warranted.


Deviated Nasal Septum and Allergic Rhinitis

Service connection for a deviated nasal septum and allergic rhinitis was awarded in the April 2012 rating decision on appeal with initial noncompensable evaluations assigned effective November 27, 2011.  The Veteran contends that initial compensable ratings are warranted as the conditions make it difficult for him to breathe through his nose and result in episodes of nasal congestion, drainage, and watery eyes. 

The Veteran's deviated septum is rated as noncompensably disabling under Diagnostic Code 6502 which provides for a maximum 10 percent evaluation for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  The Veteran is also in receipt of an initial noncompensable rating under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  This diagnostic code provides for a 10 percent evaluation for rhinitis without nasal polyps, but with a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

The Board finds that a compensable rating is not warranted for the Veteran's deviated nasal septum or allergic rhinitis.  Physical examination of the nose throughout the claims period establishes that he does not manifest nasal polyps or greater than 50 percent obstruction of the either nasal passage due to either of the service-connected conditions.  The Veteran testified during the February 2016 hearing that he experiences difficulty breathing through his nose and treatment records document complaints of sinus drainage and nasal congestion.  The Veteran is competent to report these symptoms and the Board finds his reports are credible.  However, the competent medical evidence establishes that the Veteran does not manifest nasal polyps or obstruction of the nasal passages that most nearly approximates a 50 percent or greater obstruction on either side.  The Veteran's symptoms are controlled with a prescribed nasal spray and the July 2011 and July 2013 VA examiners concluded that he does not experience any functional impairment due to the deviated nasal septum and allergic rhinitis.  As the Veteran's deviated nasal septum and allergic rhinitis do not most nearly approximate the specific criteria associated with compensable ratings and the lay and medical evidence does not establish any functional loss associated with the disabilities, the claims for increased initial ratings must be denied.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's thoracic spine, left shoulder, and right wrist disability manifest painful limited motion.  His costochondritis manifests rib tenderness and his deviated septum and allergic rhinitis are productive of nasal congestion and sinus drainage.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests additional symptoms or disability that are attributable to the combined effect of his multiple service-connected conditions or are not adequately contemplated by the rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (2014); Yancy v. McDonald, No. 14-3390 (U.S. Vet. App. February 26, 2016).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected conditions on appeal.  He is not in receipt of Social Security disability benefits and has continued to work and pursue a doctoral degree throughout the claims period.  There is no medical evidence that the Veteran's disabilities render him unable to perform his duties and a claim for TDIU was most recently denied in a March 2016 rating decision.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability during the applicable period. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability evaluations assigned following an award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the April 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The November 2012 SOC set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided proper VA examinations in response to his claims in July 2011, July 2013, March 2014, and February 2016.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to an initial rating in excess of 10 percent for dextroscoliosis of the thoracic spine is denied.

Entitlement to an initial rating of 20 percent, but not higher, for a left trapezoid muscle strain and degenerative arthritis of the left shoulder joint is granted. 

Entitlement to an initial compensable rating for a right wrist sprain is denied.

Entitlement to an initial compensable rating for costochondritis is denied. 

Entitlement to an initial compensable rating for a deviated nasal septum is denied. 

Entitlement to an initial compensable rating for allergic rhinitis is denied. 


REMAND

The Board finds that a remand is necessary before adjudicating the remaining claims on appeal: entitlement to an initial compensable rating for eczema and entitlement to service connection for a kidney disability and left wrist sprain. 

With respect to the increased rating claim, the Veteran contends that a compensable rating is warranted for service-connected eczema as the condition manifests dry, itchy patches on the insides of his arms.  VA treatment records show that the Veteran is prescribed a topical corticosteroid cream to treat eczema flare-ups.  The Court recently held that topical corticosteroids constitute systemic therapy for the purposes of the rating criteria pertaining to eczema.  Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. March 1, 2016).  The Board finds that  more information (i.e a VA examination) is necessary to clarify the frequency and duration of the Veteran's use of topical corticosteroids before determining the appropriate disability rating for the service-connected eczema.
Regarding the claim for entitlement to service connection for a kidney disability, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed condition.  The claim was denied in the rating decision on appeal on the basis that a current disability was not established.  However, the Veteran was diagnosed with stage 1 chronic kidney disease at the Austin VA Community-Based Outpatient Clinic (CBOC) in June 2014 and a May 2014 VA ultrasound suggested renal disease.  Laboratory results from the CBOC also indicate mildly abnormal kidney functioning.  The Veteran was diagnosed with renal insufficiency during active duty service in April 2011 and a VA examination and medical opinion are necessary to determine whether a link exists between the Veteran's current condition and the in-service finding.  

Finally, in August 2015, the Veteran filed a NOD with a July 2015 rating decision denying entitlement to service connection for a left wrist sprain.  The Veteran has not been provided a SOC in response to his disagreement and a remand is required for the issuance of a SOC addressing the claim for service connection for a left wrist sprain.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a dermatologist to determine the severity of the service-connected eczema.  If possible, the examination should be conducted during a period when the Veteran is experiencing a flare-up of eczema symptoms.  

All tests and studies deemed necessary by the examiner should be performed.  After physically examining the Veteran and reviewing the complete claims file, the examiner should determine:

a)  The percentage of the Veteran's entire body and the percentage of exposed areas affected by the service-connected eczema (including during any periods of flare-up if the examination is not conducted during such a period);

b)  Whether the Veteran's use of prescribed topical corticosteroid creams constitutes "systemic therapy," and if so, whether the use of such creams is required for treatment of the condition;

c)  If the Veteran's use of topical corticosteroid creams is systemic and required, the examiner should estimate the frequency and duration of the treatment in a 12-month period (whether it is used for less than six weeks, six weeks or more, or near-constant use).

The Veteran is also service-connected for folliculitis of the scalp and pseudofolliculitis barbae of the face and neck, but the examiner should limit the examination to manifestations of the service-connected eczema.  

A complete rationale must accompany all provided opinions.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed kidney disability.  

After reviewing the claims file, including service treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed kidney disability is etiologically related to any incident of active duty service, to include the Veteran's in-service diagnosis of renal insufficiency in April 2011.

A complete rationale must accompany all provided opinions.

3.  Issue a SOC addressing the claim for entitlement to service connection for a left wrist sprain.  If the Veteran perfects the appeal, return the claim to the Board.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, issue a SSOC before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


